DETAILED ACTION
This Office Action is in response to the remarks entered on 1/7/2021. Claims 1-2, 5-8, 11-13, 15, 17, 19 are amended. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-8, 10-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 11, 13-15, 19 of U.S. Patent No. 9,710,755. 
 Instant Application
Patent No. 9,710,755
 
Claim 2
1. A system comprising: 
one or more processors; and one or more non-transitory memory storage devices storing computing instructions configured to run on the one or more processors and perform acts of: for each record in a set of distinct records in a database system: inputting a training feature vector associated with the record into a machine learning algorithm, the training feature vector associated with the record comprising a list of characteristics of the record; and inputting a cost vector associated with the record into the machine learning algorithm, the cost vector associated with the record configured to train the machine learning algorithm to reduce a probability of a false negative prediction for the record; iteratively operating the machine learning algorithm on each record in the set of distinct records to train the machine learning algorithm to create a predictive model;


2. The system of claim 1, wherein: the database system comprises the first database cluster H and the second database cluster L; and the one or more non-transitory memory storage devices storing the computing instructions are further configured to run on the one or more processors perform presenting the at least one record from the set of distinct records to the requester in response to the request.

11. A system comprising: 
one or more processing modules; and one or more non-transitory memory storage modules storing computing instructions configured to run on the one or more processing modules and perform acts of: training a machine learning algorithm to create a predictive model; for each record of a set of distinct records, using the predictive model to calculate a probability of the record being accessed; for each record of the set of distinct records, if the probability of the record being accessed as calculated is greater than a threshold value, then placing the record in a first database cluster H; for each record of the set of distinct records, if the probability of the record being accessed as calculated is not greater than the threshold value, then placing the record in a second database cluster L; receiving a request from a requester for at least one record of 

Claim 4
Claim 13
 
Claim 5
Claim 15
 
Claim 8
Claim 1
 
Claim 10
Claim 3
 
Claim 11
Claim 5
 
Claim 14
Claim 11
 
Claim 15
Claim 14
 
	Claim 16	
Claim 19

Claim 18
Claim 1

Claim 19
Claim 4
 
Claim 20
Claim 9
 


Examiner’s comments
For claims 1-2, 4-5, 7-8, 10-11, 13-20, no art rejection is made for these claims, they are only rejected under Double Patenting.
Allowable Subject Matter
Claims 3, 6, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
Double Patenting rejection.
Examiner’s response:
            Rejections for claims 1-2, 4-5, 7-8, 10-11, 13-20 are still maintained. 
In reference to Applicant’s arguments about:
Claims Objections.
Examiner’s response:
           Objections are withdrawn in view of amendments.
In reference to Applicant’s arguments about:
35 USC 112b rejections.
Examiner’s response:
           Rejections are withdrawn in view of amendments.
In reference to Applicant’s arguments about:
35 USC 101 rejections.
Examiner’s response:
           Rejections are withdrawn in view of amendments and persuasive arguments.
In reference to Applicant’s arguments about:
35 USC 103 rejections.
Examiner’s response:

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126